Title: From James Madison to James Madison, Sr., 5 July 1789
From: Madison, James
To: Madison, James, Sr.


Hond Sir
N. York July 5th. 1789.
The last letter from my brother A. left me in much anxiety for the State of my mother’s health. I have ventured to hope from the silence which has followed, that she has been on the recovery. I wish much to hear oftener from the family than I do and would set the example if other occupations, and particularly a very extensive correspondence would permit.
The business goes on still very slowly. We are in a wilderness without a single footstep to guide us. It is consequently necessary to explore the way with great labour and caution. Those who may follow will have an easier task. The bills imposing duties on imports & tonnage have at length got thro’ both Houses. The question whether a distinction should be made between Nations in Treaty and those not in Treaty, was finally settled in the negative, so that G. Britain is in fact put on the same footing with the most favored nation, altho’ she has shewn no disposition to treat with the U. States, and will probably be confirmed by such a measure in the belief, that America, even if under a United Government, would be unable to unite her counsels on this subject. The discrimination was struck out of the bills in consequence of the refusal of the Senate to agree to the bills on other terms. They urged in a Conference between Committees from the two Houses on the subject, that something more efficacious was necessary in order to counter work the restrictions of G. Britain; and that they had accordingly appointed a Come. for the purpose of devising such a plan. It is very doubtful however whether it will come to any thing, & whether a more moderate mode of shewing a determination in the new Government to vindicate our commercial interests would not have answered every purpose that can be answered at all. If any thing should be done on the plan of the Senate, it will probably consist of regulations founded on the principle of the British navigation Act; which will disable her vessels from bringing to this Country any articles not the growth or manufacture of G. B. and embarrass her W. Indies untill the trade to them shall be opened to American as it is to British Vessels. Bills for establishing the several Departments of war, finance & foreign Affairs have passed the House of Reps. and are before the Senate. The bills for collecting the Impost and regulating the Coasting trade are still before the House of Reps. but will be pushed thro’ as fast as their length & importance will permit.
The subject of amendments will not be resumed til the revenue matters are over. I hope it will then be duly attended to, and will end in such a recommendation as will satisfy moderate opponents. This however is but opinion, nothing having passed from which any conclusion can be drawn with regard to the Sentiments of the two Houses, particularly the Senate. With the most dutiful regards I am Yr. affecte. son
Js. Madison Jr
